DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
2.	Claims 5,10-13 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2022.  However, the Examiner further notes that at least the limitation of the cutting blades having a fan shape with a central angle of 90, as recited in claims 3 and 4, is generic only to Species V (see at least ¶0125 of PGPub 2021/0316955).  Therefore, claims 3 and 4 are also withdrawn from consideration.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1,2,6,8,9,14 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. PGPub 2005/0051011 in view of Kobayashi USP 10,261,461.
	Onishi discloses, regarding claim 1, a cutting device configured to cut a sheet conveyed in a conveyance direction, the cutting device comprising:
a cutting blade (211);
a switching mechanism (214,215) configured to switch a posture of the cutting blade in accordance with a position of the sheet facing the cutting blade (see at least fig.4, ¶0103); and
a contact-and-separation mechanism (216) configured to bring the cutting blade into contact with the sheet in a contact direction orthogonal to a surface of the sheet and away from the sheet in a separation direction opposite the contact direction, to cut the sheet (see at least fig.4, ¶0104).
Regarding claim 2, wherein the switching mechanism is configured to rotate the cutting blade around a rotation axis extending in the contact direction (see at least fig.4, ¶0103).
Regarding claim 6, wherein the switching mechanism includes: a switching motor (214); a rotary gear (215) configured to rotate around a rotation axis extending in 
Regarding claim 8, further comprising: a cutting unit holding the cutting blade, the switching mechanism, and the contact-and-separation mechanism (fig.4).
	Onishi does not expressly disclose the blade to be an arc-shaped cutting blade configured to cut a sheet in an arc shape or the remaining limitations of claims 8,9.
	Kobayashi teaches [regarding claim 1] the use of an arc-shaped cutting blade (40R,40F) configured to cut a sheet in an arc shape (see at least fig.14,18,19), [regarding claim 8] a guide shaft (66) supporting the cutting unit (38F,38R) and extending in a width direction orthogonal to the conveyance direction, the contact direction, and the separation direction (fig.4,5); and a moving mechanism (38MR,38MF,73R,73F,75R,75F,71F,71R) configured to move the cutting unit along the guide shaft, [regarding claim 9] wherein the guide shaft supports a plurality of cutting units, including the cutting unit, at positions spaced apart in the width direction, and the moving mechanism is configured to independently move the plurality of cutting units (see at least fig.4,5).
	At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to replace the cutting blade of the device of Onishi with the arc-shaped cutting blade configured to cut a sheet in an arc shape, as taught by Kobayashi, and to provide a guide shaft supporting the cutting unit and extending in a width direction orthogonal to the conveyance direction, the contact direction, and the separation direction; and a moving mechanism configured to move the cutting unit along the guide shaft, wherein the guide shaft supports a plurality of cutting units, 
	Onishi further discloses, regarding claim 14, an image forming system (100) comprising: 
an image forming apparatus (120) configured to form an image on a sheet; 
a conveyor (130) configured to convey the sheet with the image formed by the image forming apparatus in a conveyance direction; and 
a post-processing apparatus (200) including the cutting device according to claim 1 (see at least fig.1-3).

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. PGPub 2005/0051011 in view of Kobayashi USP 10,261,461 further in view of Tokita et al. USP 7,802,789.
	Onishi discloses substantially all the limitations of the claims (see ¶5), but does not expressly disclose the limitations of claim 7.
	Tokita teaches the contact-and-separation mechanism includes: a contact-and-separation motor (418) (fig.2); a cam (438) configured to rotate with a transferred driving force of the contact-and-separation motor; and a cam guide (437) configured to, while supporting the cutting blade (415), reciprocate in the contact direction and the separation direction along with rotation of the cam.
.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Nakano et al. (USP 10,562,731) disclose a cutting device comprising an arc-shaped cutting blade (181,191) (fig.32) configured to cut an end of a sheet in an arc shape.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        3/21/2022